UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

x
ABDU AL QADER HUSSAIN AL-
MUDAFARI,

Petitioner,

Civil Acti0n No. 05-cv-2185 (RCL)
v.

BARACK H. OBAMA, et al.,

Respondents. .
x

 ORDER GRANTING PETITIONER’S CONSENT MOTION FOR
EXTENSION OF TIME T0 FILE RESPONSE T0 RESPONDENTS' MOTION T0
DEEM PROTECTED INFORMATION HlGHLIGHTED IN THE ACCOMPANYlNG
PROPOSED PUBLIC FACTUAL RETURN FOR ISN 040
Upon consideration of Petitioner’s Consent Motion for Extension of Time to File
Response to Respondents’ Motion to Deem Protected lnformation Highlighted in the
Accompanying Proposed Public F actual Retum for lSN 040, the motion is GRANTED. lt is
hereby:
l. ORDERED that the filing deadline established in this Court’s Order of March l l,
2011 (Dkt. No. 256) is vacated; and
2. ORDERED that Petitioner shall file his response to Respondents’ Motion to Deem

Protected information Highlighted in the Accompanying Proposed Public Factual Retum for ISN

040 (Dkt. No. 253) on or before June 24, 2011.

SO ORDERED.

¢/,/,. B<.@M

Date HonorMe Royce’C. Lamberth
Chief Judge